Title: To James Madison from George W. Erving, 6 September 1802
From: Erving, George W.
To: Madison, James


					
						No. 10.
						Sir,
						American Consulate. London, 6th. Sepr. 1802.
					
					I have just received from our Consul at Cadiz, a Circular letter of which the enclosed is a Copy; since my last of 29th. July upon this subject no other authentic intelligence has been received here.  I have the honor to be with perfect respect Sir, Your very Obed. Servant
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
